DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowability Notice
In view of amended claims and further search, Claims 1- 20 are allowed.
The following is an examiner’s statement of reasons for allowance: JEDRZEJEWSKI (US 20170294131 A1) in view of Borghei (US 20120008526 A1), Hall (US 20110102459 A1) and MANABE (US 20170094456 A1) is considered as the most relevant document in the prior art, which discloses 
a method for providing proximity-based messaging, the method comprising:
determining an active area (See JEDRZEJEWSKI Fig. 2) for a proximity-based messaging group;  (See JEDRZEJEWSKI Fig. 2, [0032]: [0035][0042])
determining a location of a user device associated with a user (See JEDRZEJEWSKI Fig. 2, [0039])
determining whether the location is within the active area; and (See JEDRZEJEWSKI Fig. 2, [0043])
responsive to determining that the location is not within the active area: (See JEDRZEJEWSKI Fig. 2, [0043])
determining a direction of travel of the user device; and (See JEDRZEJEWSKI Fig. 2, [0040])
determining, based on the direction of travel and the location, whether the user device is traveling toward the active area; and (See JEDRZEJEWSKI Fig. 2, [0041])
responsive to determining that the user device is traveling toward the active area, adding the user to the proximity-based messaging group; (See JEDRZEJEWSKI Fig. 2, [0043])
wherein: a location, a size, and a shape of the active area are determined to contain a specified number of user devices within the active area, and (See Borghei[0112] [0114])
the size of the active area are automatically updated when each of the specified number of user devices moves in and out of the active area and when the specified number of user devices changes.  (See Hall [0023] [0035], MANABE Fig. 3, [0068])
Kota et al. does not discloses the technical features in Claims 1, 8 and 15 of the location and the shape of the active area are automatically updated when the specified number of user devices changes.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINJUNG KIM whose telephone number is (408) 918-7693.  The examiner can normally be reached on Monday-Friday 9am to 2pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wang-Hurst, Kathy can be reached on (571) 270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MINJUNG KIM/
Examiner, Art Unit 2644